*653In or before July 1982, the respondents executed subscription agreements with respect to the purchase of limited partnership interests in Outer Space Place, a partnership formed for the purpose of acquiring certain property in Long Island, allegedly sold to them by Prudential Bache Securities, through the agency of the individual appellants. Thereafter, on December 30, 1988, more than six years after the execution of the subscription agreements, the respondents commenced arbitration proceedings with the National Association of Security Dealers (hereinafter NASD) alleging in their supporting papers claims for damages arising out of the alleged fraudulent conduct of the appellants.
The claims asserted by the respondents arose more than six years prior to the commencement of the arbitration proceeding and are therefore time barred, and may not be submitted to arbitration with the NASD (NASD Code of Arbitration Procedure § 15; see also, PaineWebber, Inc. v Farnem, 870 F2d 1286; Matter of County of Rockland [Trimiano Constr. Co.], 51 NY2d 1). Kunzeman, J. P., Sullivan, Fiber and O’Brien, JJ., concur.